AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________


                        Anthony Oliver                             )
                             Plaintiff                             )
                                v.                                 )      Case No.   19-cv-04110-JSC
                          Square Inc.                              )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Square Inc.                                                                                                 .


Date:          12/09/2019                                                                   /s/ Jonathan H. Blavin
                                                                                              Attorney’s signature


                                                                                 Jonathan H. Blavin (Bar No. 230269)
                                                                                          Printed name and bar number


                                                                                         Munger, Tolles & Olson LLP
                                                                                        560 Mission Street, 27th Floor
                                                                                          San Francisco, CA 94105
                                                                                                    Address

                                                                                         jonathan.blavin@mto.com
                                                                                                E-mail address

                                                                                               (415) 512-4000
                                                                                               Telephone number

                                                                                               (415) 512-4077
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
